DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Election/Restrictions
2.	Applicant’s election without traverse of Species C in the reply filed on 11/30/2020 is acknowledged. Thus, claims 8-27 are currently pending in this application, claims 1-7 have been canceled, and claims 19-27 have been added.

Claim Objections
3.	Claims 8-27 are objected to because of the following informalities:  
In claim 8, lines 10-12: “the non-transitory computer readable storage medium further comprises stored instructions that when the current air pressure of the object is greater than the target pressure” should be changed to --the non-transitory computer readable medium further comprises stored instructions that, when the current air pressure of the object is greater than the target pressure--.  
In claim 13, line 8: “measuring a current air pressure” should be changed to 
--measuring the current air pressure--.
In claim 13, lines 10-12: “the non-transitory computer readable storage medium further comprises stored instructions that when the current air pressure of the object is less than the target pressure” should be changed to --the non-transitory computer readable medium further comprises stored instructions that, when the current air pressure of the object is less than the target pressure--.  
In claim 18, lines 2-3: stored instruction that when executed caused the processor to average a plurality of air pressure sample measurements taken at specified intervals wherein” should be changed to --stored instruction that, when executed caused the processor to average a plurality of air pressure sample measurements taken at specified intervals, wherein--.
In claim 19, lines 2-3: “the instructions when executed by the at least one processor cause the at least one processor to:” should be changed to --the instructions, when executed by the at least one processor, cause the at least one processor to:--
In claim 19, lines 8-10: “the non-transitory computer readable storage medium further comprises stored instructions that when the current air pressure of the object is less than the target pressure” should be changed to -- the non-transitory computer readable medium further comprises stored instructions that, when the current air pressure of the object is less than the target pressure--.  
Appropriate correction is required.

Double Patenting

4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
5.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
6.	Claims 8-27 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US Patent 10,173,483 B2 issued to Applicant on January 08, 2019 in view of Official Notice. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant Application and the Patent are claiming common subject matter, as follows: 
they both claim a process performed by the electronic air pump while operating in automatic mode, which is comprising: 


	
Patent US 10,173,483 B2


Instant Application 16/209914

Claims

Claims

1
receiving, by an electronic air pump, a target pressure for an object; 
measuring, by the electronic air pump, a current air pressure of the object; 
determining, by the electronic air pump, that the current air pressure of the object is greater than the target pressure; and 
in response to determining that the current air pressure of the object is greater than the target pressure: automatically deflating, by the electronic air pump, the object for a predetermined time period; 
waiting a specified period of time after closing a solenoid valve before measuring a second air pressure of the object, and 
outputting, by the electronic air pump, an indication that the object has been pressurized to the target pressure.
8
receive, by an electronic air pump, a target pressure for an object; measure, by the electronic air pump, a current air pressure of the object; and 
determine, by the electronic air pump, that the current air pressure of the object is greater than the target pressure; 
the non-transitory computer readable storage medium further comprises stored instructions that when the current air pressure of the object is greater than the target pressure, the instructions further cause the processor to: 
automatically deflate, by the electronic air pump, the object for a predetermined time period; wait a specified period of time after closing a solenoid valve before measuring a second air pressure of the object, and output, by the electronic air pump, an indication that the object has been pressurized to the target pressure 

3
automatically deflating the object comprises opening the solenoid valve for the predetermined time period
9
automatically deflating the object
comprises opening the solenoid valve for the predetermined time period
4
the indication that the object has been pressurized to the target pressure comprises an audio signal
10
the indication that the object has been
pressurized to the target pressure comprises an audio signal
5
determining that the second air pressure of the object exceeds a threshold of the target pressure, the threshold comprising a maximum value; automatically deflating, by the electronic air pump, the object for a second predetermined period of time; and measuring a third air pressure of the object.
11
determine that the second air pressure of the object exceeds a threshold of the target pressure, the threshold comprising a maximum value; automatically deflate, by the electronic air pump, the object for a second predetermined period of time; and measure a third air pressure of the object

the target pressure is based on an user input
12, 17, 23
the target pressure is based on received user input
7
automatically inflating the object for a predetermined time period comprises actuating a pump motor
14, 20
automatically inflate the object for a predetermined time period further comprises stored instructions that when executed by the processor causes the processor to actuate a pump motor
2
receiving, by an electronic air pump, a target pressure for an object; measuring, by the electronic air pump, a current air pressure of the object, wherein measuring a current air pressure of the object comprises averaging a plurality of air pressure sample measurements taken at specified intervals; determining, by the electronic air pump, that the current air pressure of the object is less than the target pressure; 
in response to determining that the current air pressure of the object is less than the target pressure: 
automatically inflating, by the electronic air pump, the object for a predetermined time period; and outputting, by the electronic air pump, an indication that the object has been pressurized to the target pressure. 
13
receive, by an electronic air pump, a target pressure for an object; 
measure, by the electronic air pump, a current air pressure of the object, wherein measuring a current air pressure of the object comprises averaging a plurality of air pressure sample measurements taken at specified intervals;
the non-transitory computer readable storage medium further comprises stored instructions that when the current air pressure of the object is less than the target pressure, the instructions further cause the processor to: 
automatically inflate, by the electronic air pump, the object for a predetermined time period; and output, by the electronic air pump, an indication that the object has been pressurized to the target pressure.
8
determining that a second air pressure of the object is below a threshold of the target pressure, 
the threshold comprising a minimum value; automatically inflating, by the electronic air pump, the object for a second predetermined period of time; and measuring a third air pressure of the object.
15
determine that a second air pressure of the object is below a threshold of the target
pressure, 
the threshold comprising a minimum value;
automatically inflate, by the electronic air pump, the object for a second predetermined
period of time; and
measure a third air pressure of the object
9
the indication that the object has been pressurized to the target pressure comprises an audio signal
16, 22
the indication that the object has been
pressurized to the target pressure comprises an audio signal

receiving, by an electronic air pump, a 
target pressure for an object; measuring, by the electronic air pump, a current air pressure of the object, wherein measuring a current air pressure of the object comprises averaging a plurality of air pressure sample measurements taken at specified intervals; determining, by the electronic air pump, that the current air pressure of the object is less than the target pressure; 
in response to determining that the current air pressure of the object is less than the target pressure: 
automatically inflating, by the electronic air pump, the object for a predetermined time period; and outputting, by the electronic air pump, an indication that the object has been pressurized to the target pressure. 

19
receive, by an electronic air pump, a target 
pressure for an object; 
measure, by the electronic air pump, a current air pressure of the object, wherein measuring a current air pressure of the object comprises averaging a plurality of air pressure sample measurements taken at specified intervals; 
the non-transitory computer readable storage medium further comprises stored instructions that when the current air pressure of the object is less than the target pressure, the instructions further cause the processor to: 
automatically inflate, by the electronic air pump, the object for a predetermined time period; and
output, by the electronic air pump, an indication that the object has been pressurized to the target pressure.


However, the Patent 10,173,483 B2 does not explicitly disclose specifics regarding a programmable processor. Nevertheless, the use of a programmable processor is notoriously well-known in the art, sufficiently so for the examiner to take the Official Notice of the assertion (see MPEP 2144.03). 
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included in Patent 10,173,483 B2 use of the programmable processor to perform one or more operations or functions.
The independent claims 8, 13 and 19 and dependent claims 9-12, 14-17, 20 and 22-23 of the instant application correspond to the independent claims 1&2 and dependent claims 3-10 of the Patent 10,173,483 B2 in view of Official Notice.


	This is a provisional obviousness-type double patenting rejection.
Allowable Subject Matter
5.	The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to disclosure or render obvious the structure recited in the independent claims 8, 13 and 19. 
Regarding claim 8, the prior art of record does not teach or fairly suggest a system comprising a non-transitory machine readable medium with stored processor executable instructions, wherein the instructions when executed by the at least one processor cause the at least one processor to: determining, by the electronic air pump, that the current air pressure is greater than the target pressure; and in response to determining that the current air pressure is greater than the target pressure: automatically deflating, by the electronic air pump, the object for a predetermined time period; waiting a specified period of time after closing the solenoid valve before measuring a second air pressure of the object and outputting, by the electronic air pump, an indication that the object has been pressurized to the target pressure in combination with all limitations of the independent claim 8.
Regarding claims 13 and 19, the prior art of record does not teach or fairly suggest a system comprising a non-transitory machine readable medium with stored processor executable instructions, wherein the instructions when executed by the at least one processor cause the at least one processor to: measuring, by the electronic air pump, a current air pressure of the object, wherein measuring a current air pressure of the object comprises averaging a plurality of air pressure sample measurements 
Claims 8-27 would be allowable if the Double Patenting rejection as set forth above is overcome.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             
	
/L.P. /
Examiner, Art Unit 3746